Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 06/14/2021, 07/30/2021, 10/27/2021, 01/05/2022, and 10/27/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 4 “a plurality of the projections 22”
Claim 5 “endless annular shape”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the elastic body has at least one projection” in line one of last paragraph. The meaning of at least one projection could mean (a) the projection 22 is a single annular projection around the axis X at one point, (b) the projection 22 includes several annular projections at several points along the axis X, and (c) the projection 22 includes several segments around the axis X at a single point. The claim does not provide a discernible boundary for the limitation “at least one projection”, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.  
Claim 5 recites “an endless annular shape” in line two. The meaning of the limitation is unclear because “endless annular shape” could be any annular shape around an axis. Appropriate correction is required. 
Claim 3 recites the limitation "the other side" in line three and five. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is claims 2 and 4 is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (WO 2017 099045; Kishiro et al.) Page numbers refer to the machine translation.
For claim 1, D1 discloses a sealing apparatus, in Figures 1-2, comprising: 
a reinforcing ring (10) that is made of a metal material (Page 3, paragraph one) and that is formed annularly around an axis (Figures 1-2); 
an elastic body part (20) that is made of an elastic material (Page 3, paragraph one) attached to the reinforcing ring (10) and that is formed annularly around the axis, the elastic body part (20) including a seal lip (21, 23, 22) that projects to an inner periphery side and that is formed annularly around the axis (Figures 1-2); and 
a garter spring (150) attached to the elastic body part (20), the garter spring (150) being on an outer periphery side of the seal lip (21, 23, 22) and facing away from the seal lip (Figure 1), 
wherein the reinforcing ring (10) includes a retainer (13) that is an annular portion projecting to the outer periphery side from an end portion on one side of the reinforcing ring (10) in a direction of the axis (Figures 1-2), and 
wherein the elastic body part (20) has at least one projection (as shown below) that is formed on the one side of a zone to which the garter spring (150) is attached in the direction of the axis and that projects from the elastic body part (20) to the outer periphery side.  


    PNG
    media_image1.png
    765
    665
    media_image1.png
    Greyscale



For claim 2, D1 discloses the sealing apparatus according to claim 1, wherein the projection is provided at a place that at least allows the projection to contact the garter spring that has moved from the zone to which the garter spring is attached (when the garter spring 150 is moved in a direction toward the retainer 13, the projection contacts the garter spring 150; Figures 1-2 and as shown above.)  

For claim 3, D1 discloses the sealing apparatus according to claim 1, wherein the seal lip (21, 23, 22) is provided on another side of an end portion on the other side of the reinforcing ring (10) in the direction of the axis, and the projection is formed between the zone to which the garter spring is attached and the end portion on the other side of the reinforcing ring in the direction of the axis (Figures 1-2).  

For claim 4, D1 discloses the sealing apparatus according to claim 1, wherein a plurality of the projections are provided and are arranged uniformly around the axis (based on 112 rejection, Figures 1-2 show the limitation.)  

For claim 5, D1 discloses the sealing apparatus according to claim 1, wherein the projection is formed in an endless annular shape (the shape surrounding the reinforcing ring 10 and the elastic body part 20 above the reinforcing ring 10 defines the endless annular shape, and hence, the projection formed on the elastic body part 20 has an endless annular shape; Figures 1-2 and as shown above.)


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675